[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                            OCT 4, 2006
                         No. 05-15777                     THOMAS K. KAHN
                   ________________________                   CLERK


                     Agency Nos. A96-087-513
                          A96-087-514

PATRICIA MOSQUERA,
FERNANDO VARGAS,
JUAN FERNANDO VARGAS,
JUAN DAVID VARGAS,
JOSE ALEJANDRA VARGAS,
MARIA ALEJANDRA VARGAS,

                                                                Petitioners,

                               versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                   ________________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                    _________________________

                         (October 4, 2006)
Before EDMONDSON, Chief Judge, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Patricia Mosquera, her husband Fernando Vargas, and four of their children

petition this Court for review of the Immigration Judge’s and Board of

Immigration Appeals’ denial of asylum, withholding of removal, and protection

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”).

      Mosquera, Vargas, and their children are citizens of Colombia. Mosquera

filed an application for asylum and withholding of removal on behalf of herself,

Vargas, and her children on September 10, 2002 and the government initiated

removal proceedings on November 27, 2002. Before the Immigration Judge (“IJ”),

Mosquera conceded removability, but argued that she and her family were entitled

to asylum, withholding of removal, and protection under CAT. The IJ denied

Mosquera’s application for asylum for failure to file within one year of arriving in

the United States and failure to show extraordinary circumstances to excuse the

delay. 8 U.S.C. §1158(a)(2)(B). Mosquera appealed to the Board of Immigration

Appeals (“BIA”), which adopted and affirmed the order of the IJ. Mosquera then

petitioned this Court for review of the decisions of the IJ and BIA.




                                          2
      Initially, we affirm the denial of her application for asylum. An alien may

not apply for asylum “unless the alien demonstrates by clear and convincing

evidence that the application has been filed within 1 year after the date of the

alien’s arrival in the United States.” 8 U.S.C. § 1158(a)(2)(B). An untimely

application may be considered “if the alien demonstrates . . . either the existence of

changed circumstances which materially affect the applicant’s eligibility for

asylum or extraordinary circumstances relating to the delay in filing an application

within the period specified in subparagraph (B).” 8 U.S.C. § 1158(a)(2)(D). The IJ

and BIA found that Mosquera filed her application after the one year period had

lapsed and there were no “exceptional circumstances or change[s] in country

conditions which would excuse the late filing.” Thus, this Court lacks jurisdiction

to review these findings. 8 U.S.C. § 1158(a)(3) (“No court shall have jurisdiction

to review any determination of the Attorney General under paragraph (2).”); see

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (holding that

“section 1158(a)(3) divests our Court of jurisdiction to review a decision regarding

whether an alien complied with the one-year time limit or established extraordinary

circumstances that would excuse his untimely filing.”) (citation omitted).




                                           3
       We must also affirm the denial of her withholding of removal claim.1 In

denying Mosquera’s claim, the IJ found that Mosquera and her family’s actions

were not “consistent with those actions of individuals who are genuinely fearing

persecution and fleeing for their lives.” The IJ also found that she did not provide

“any documentation which the Court found to be credible with respect to the

specific acts of persecution that she is claiming” and that her “claims were not

plausible.” The BIA affirmed the opinion, agreeing that “the respondents have

failed to carry their burden of proof with respect to establishing that it would be

more likely than not that they would be persecuted on account of a protected

ground or tortured upon return to Colombia.”

       In reviewing evidence, the IJ must make “clean determinations of

credibility,” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005)

(citation omitted), and must offer specific, cogent reasons for an adverse credibility

finding. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (citation

omitted). A credibility determination, like any fact finding, “may not be overturned

unless the record compels it.” Forgue, 401 F.3d at 1287 (citation omitted).



       1
        The Government argues that Mosquera waived her argument regarding withholding of
removal because she did not raise it on appeal. A review of her appellate brief reveals that
Mosquera, although briefing this claim jointly with her asylum claim, expressly requests that this
Court grant her withholding of removal. Therefore, Mosquera has not waived this claim on
appeal.

                                                4
       In this case, the IJ’s conclusion that Mosquera was not credible when she

claimed that she suffered past physical harm or torture in Colombia is supported by

substantial evidence. The IJ enumerated specific cogent reasons when it found

Mosquera’s testimony to be lacking in credibility.2

       PETITION DENIED.




       2
         Mosquera also claims that she and her family are entitled to relief under the Convention
Against Torture. The Government argues that this Court does not have jurisdiction to review
Mosquera’s CAT claim because she failed to exhaust her administrative remedies by raising her
CAT claim to the BIA. However, Mosquera’s brief expressly requests the BIA to grant relief
under CAT, and the BIA affirmed the IJ’s denial of her claim under CAT. Therefore, this Court
has jurisdiction to review it. Cadet v. Bulger, 377 F.3d 1173, 1181 (11th Cir. 2004). Here, as
with the holding of removal claim, the IJ found Mosquera’s testimony to be lacking in credibility
and found that she had not demonstrated a likelihood that she would be tortured upon return to
her country. Because the standard is similar to the standard to grant withholding of removal, this
Court must also deny Mosquera’s claim under the Convention Against Torture.

                                                5